Name: 80/33/EEC: Commission Decision of 30 November 1979 approving the programme for the acceleration and guidance of collective irrigation works in Corsica (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-01-18

 Avis juridique important|31980D003380/33/EEC: Commission Decision of 30 November 1979 approving the programme for the acceleration and guidance of collective irrigation works in Corsica (Only the French text is authentic) Official Journal L 013 , 18/01/1980 P. 0037****( 1 ) OJ NO L 38 , 14 . 2 . 1979 , P . 15 . COMMISSION DECISION OF 30 NOVEMBER 1979 APPROVING THE PROGRAMME FOR THE ACCELERATION AND GUIDANCE OF COLLECTIVE IRRIGATION WORKS IN CORSICA ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/33/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 79/173/EEC OF 6 FEBRUARY 1979 ON THE PROGRAMME FOR THE ACCELERATION AND GUIDANCE OF COLLECTIVE IRRIGATION WORKS IN CORSICA ( 1 ), AND IN PARTICULAR ARTICLE 2 ( 3 ) THEREOF , WHEREAS ON 9 AUGUST 1979 THE FRENCH GOVERNMENT SUBMITTED , PURSUANT TO ARTICLE 2 ( 2 ) OF DIRECTIVE 79/173/EEC , THE PROGRAMME FOR THE ACCELERATION AND GUIDANCE OF COLLECTIVE IRRIGATION WORKS IN CORSICA ; WHEREAS THE SAID PROGRAMME COVERS THE MEASURES REFERRED TO IN ARTICLE 1 ( 1 ) OF DIRECTIVE 79/173/EEC ; WHEREAS THE SAID PROGRAMME INDICATES TO A SUFFICIENT EXTENT ALL THE INFORMATION AND MEASURES REFERRED TO IN ARTICLE 3 OF DIRECTIVE 79/173/EEC , WHICH SHOW THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 ( 1 ) OF THAT DIRECTIVE CAN BE ACHIEVED AND THAT THE CONDITIONS OF THE DIRECTIVE ARE SATISFIED ; WHEREAS IT IS NECESSARY , IN AGREEMENT WITH FRANCE , TO FIX THE DETAILS OF THE REQUIRED REGULAR NOTIFICATION OF PROGRESS ON THE PROGRAMME ; WHEREAS AGREEMENT HAS BEEN REACHED ON THAT SUBJECT ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE ACCELERATION AND GUIDANCE OF COLLECTIVE IRRIGATION WORKS IN CORSICA SUBMITTED BY THE FRENCH GOVERNMENT ON 9 AUGUST 1979 PURSUANT TO ARTICLE 2 ( 2 ) OF DIRECTIVE 79/173/EEC IS HEREBY APPROVED . ARTICLE 2 THE FRENCH GOVERNMENT SHALL , BEFORE 1 MAY EACH YEAR , SUBMIT A REPORT ON THE PROGRESS OF THE PROGRAMME REFERRED TO IN ARTICLE 1 . THE SAID REPORT SHALL INCLUDE IN PARTICULAR THE FOLLOWING INFORMATION : - THE SIZE OF THE AREAS PROVIDED WITH AN IRRIGATION NETWORK , - THE SIZE OF THE IRRIGATED AREAS , IN PARTICULAR THOSE INTENDED FOR FODDER PRODUCTION , - THE VOLUME OF IRRIGATION WATER DISTRIBUTED , - THE VOLUME OF WATER SUPPLIES REQUESTED BY FARMERS , - THE NUMBER OF FARMS WHICH ARE BEING SUPPLIED WITH WATER , - THE WORK DONE TO INCREASE WATER STOCKS . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 30 NOVEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT